DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/3/2022 amended claims 2-3.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 112 and 102 rejections from the office action mailed 1/27/2022; therefore these rejections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Grinstaff and Grinstaff in view of Kondo from the office action mailed 1/27/2022; therefore these rejections are maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff et al., US Patent Application Publication No. 2009/0176956 (hereinafter referred to as Grinstaff).  
Regarding claims 1-8, Grinstaff discloses ionic liquids for use as lubricants and/or additives (as recited in claims 5-8) (see Abstract) wherein the ionic liquid is formed by the reaction product between a cation, such as those represented by “Z” in paragraph 0025 (which reads on General Formula (A)-(B) and (D)-(E) of instant claim 1 and reads on claim 4), and anions, such as, bis-trifluoromethanesulfonoimide (anion as recited in claim 1 and reads on claims 2-3) (Para. [0017]-[0027]).    
	Grinstaff discloses all the limitations discussed above but does not disclose a single embodiment comprising both and anion and cation to form an ionic liquid as recited in claim 1.  
	It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the ionic liquid of claim 1 from the disclosure of Grinstaff discussed above with a reasonable expectation of success.  
	
	Regarding claim 15, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff in view of Kondo et al., US Patent Application Publication No. 2017/0369807 (hereinafter referred to as Kondo).
  	Regarding claims 9-14, Grinstaff discloses all the limitations discussed above but does not disclose the magnetic recording medium as recited in claim 9.  
Kondo discloses a lubricating oil composition for use in a magnetic recording medium (see Abstract) wherein the magnetic recording medium has a non-magnetic support; a magnetic layer on the non-magnetic support, a back-coating layer made from carbon upon which a lubricant can be disposed or the lubricant can be disposed on the magnetic layer (as recited in claims 9-14) (Para. [0030])-[0033] and [0088]-[0090]) comprising an ionic liquid formed by reacting a cation and an anion (Para. [0029]).  
  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ionic liquids of Grinstaff in the applications of Kondo as it is combining prior art elements according to known methods to yield predictable results as both references are drawn to lubricant compositions comprising very specific ionic liquids.

Response to Arguments
Applicants’ arguments filed 6/3/2022 regarding claims 1-15 have been fully considered and are not persuasive in regards to the obviousness rejections set forth above.  
Applicants argue that the examiner “admittedly failed” to present a prima facie case of obviousness with the statement regarding a single embodiment comprising an anion and cation.  This argument is not persuasive.  The point of the statement is to represent an obviousness rejection (as opposed to an anticipation rejection) and set forth the differences between claim 1 and Grinstaff.  The examiner in the next sentence proceeds to state “[i]t is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the ionic liquid of claim 1 from the disclosure of Grinstaff discussed above with a reasonable expectation of success” which is obviousness language.    
Applicants also argue that none of the references discussed above disclose the process steps of claim 11.  This argument is also not persuasive.  It is the position of the examiner that claim 11 is a product-by-process claim and therefore the product is given patentable weight and the product is taught by Grinstaff as discussed above.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771